 

IN THE UNITED STATES DISTRICT COURT FEB 2 7 2020

 

FOR THE DISTRICT OF MONTANA Clerk, U S District Court
BILLINGS DIVISION oe ings

UNITED STATES OF AMERICA, CR 18-135-BLG-SPW-01

Plaintiff,

ORDER
vs.

SADIE ALLEN HACKETT,

Defendant.

 

 

Pending before the Court is the United States’ Unopposed Motion to
Dismiss the Underlying Indictment With Prejudice (Doc. 99) for defendant Sadie
Allen Hackett. For good cause being shown,

IT IS HEREBY ORDERED that the motion to dismiss the underlying
indictment with prejudice for defendant Sadie Allen Hackett is GRANTED.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this 027 “say of February, 2020.

Ves

SUSAN P. WATTERS
United States District Judge

 
